Appeal from decisions of the Workers’ Compensation Board, filed May 20, 1981 and June 29, 1981. The sole issue on this appeal is whether there is substantial evidence in the record to support the board’s finding that decedent’s suicide was causally related to a concededly compensable injury sustained nearly two months prior to his death. We conclude that such evidence exists, and the board’s decisions must, therefore, be affirmed. An award of death benefits for a suicide is proper where “all the elements present are sufficient to establish a pattern of mental deterioration causally related to an industrial accident which culminates in [the] suicide” (Matter of Reinstein v Mendola, 39 AD2d 369, 371, affd 33 NY2d 589). Such a pattern of mental deterioration was established by the testimony of decedent’s family members and acquaintances and by the relevant medical records. Claimant’s medical expert was of the opinion that the deterioration in decedent’s mental condition that culminated in his suicide was causally related to the industrial accident in which decedent was involved some two months prior to his death. This expert’s testimony and his report contain the factual basis for his opinion and this basis has support in the record. Accordingly, the board’s finding is based upon substantial evidence and must be sustained despite the existence in the record of expert medical evidence to the contrary (see Matter of Bilotta v Chevrolet-Tonawanda Div. G.M.C., 81 AD2d 718). Decisions affirmed, with costs to the Workers’ Compensation Board against the employer. Mahoney, P.J., Sweeney, Kane, Casey and Mikoll, JJ., concur.